Citation Nr: 1218886	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  04-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for right leg shin splints.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to an increased rating for a left wrist disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in July 2007.  The Board remanded the claims for additional development in October 2007 and June 2010.  

At the time of the prior remands, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also on appeal.  A September 2011 rating decision granted service connection for PTSD.  As the September 2011 rating decision represents a full grant of the benefits sought on appeal, that issue is no longer before the Board.  

Furthermore, an appeal was perfected as to service connection for a right leg disability.  The Veteran claimed a knee disability, an ankle disability, and right leg shin splints.  Those issues have been separated so that they may be considered individually.

The issues of entitlement to service connection for a right ankle disability and right leg shin splints, and to an increased rating for a left wrist disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have any disability of the lumbar spine that is attributable to active service.  

2.  There is no clear and unmistakable evidence that any right leg disability preexisted the Veteran's entry to service. 

3.  The Veteran has a right knee disability that is attributable to active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have any disability of the lumbar spine that is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran has a right knee disability that is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2004, November 2004, March 2006, May 2006, November 2007, February 2009, August 2009, and June 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and addendum opinions with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Although the Veteran served during a period of war, he does not allege that any of the current disability at issue began in combat, and therefore the statue pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

Lumbar Spine Disability

The Veteran's service medical records show a normal clinical evaluation of Veteran's spine at his January 1967 entrance examination.  The Veteran denied a history of recurrent back pain on a report of medical history prepared in conjunction with his entrance examination.  The records show a report of a low back injury due to a fall on the basketball court in January 1971.  The Veteran was assessed with a deep bruise over the post-iliac area and treated with heat.  Clinical evaluations of the Veteran's spine were normal at examinations dated in August 1967, August 1970, September 1971, October 1972, January 1975, January 1976, and at his May 1976 separation examination.  

A July 1985 VA examination does not include any reference to a lumbar spine disability.  

An October 1995 Social Security Administration (SSA) disability determination and transmittal shows that the Veteran was in receipt of benefits for a primary diagnosis of spondylolisthesis and a secondary diagnosis of disorders of the back, effective since March 1993.  Private treatment reports associated with the SSA records include a September 1989 x-ray report which was negative for fracture or dislocation of the lumbosacral spine.  A bilateral interarticular pars defect was noted at L5 without spondylolisthesis.  Private medical records from G. Theodoulou, M.D., dated in November 1992 show that the Veteran sustained an injury to his spine at work as a mail handler in April 1986.  In January 1992, the Veteran indicated that he was involved in a car accident.  The records show a diagnosis of spondylosis at L5 bilaterally and spondylolisthesis at L5-S1.  A May 1993 statement from F. Hamilton, D.O., indicates that following review of x-rays and a magnetic resonance imaging (MRI) of the lumbar spine, the Veteran was assessed with an essentially normal orthopedic examination of the lumbar spine without evidence of a herniated disc or nerve root compression.  Some mild symptomatology related to spondylolisthesis was noted.  Finally, a June 1993 statement from J. Stoker, D.O., indicates that the Veteran's Grade I spondylolisthesis was stable and well controlled until January 1992 when he was involved in a motor vehicle accident and aggravated the spondylolisthesis.  An electromyogram was noted to show chronic lumbosacral radiculopathy of L4-5 believed to be secondary to spondylolisthesis.  Dr. Stoker indicated that the Veteran was fully incapacitated due to his back pain.  

Private treatment reports from D. Lawson, M.D., dated from April 1997 to August 2002 show reports of continuing low back pain.  An August 1997 MRI shows a diagnosis of bilateral pars interarticularis defects with spondylolisthesis at the L5-S1 level.  An August 2000 nerve conduction study shows chronic bilateral L4-L5 radiculopathies and chronic L5 lumbar radiculopathy.  An August 2002 entry shows continuing complaints of low back pain.  

An August 1997 private treatment report from M. Gold, M.D., of The Brain and Spine Center of Southeast Georgia shows a diagnosis of lumbar spondylosis and lumbar spondylolisthesis.  Dr. Gold recommended an MRI of the lumbar spine to determine whether low back pain and sciatica symptoms were related to the lumbar spine issues. 

VA outpatient treatment reports dated from April 2002 to October 2009 show reports of low back pain since April 2002.  The records also show a diagnosis of degenerative joint disease of the lumbar spine.  

At a July 2007 hearing before the Board, the Veteran testified that he injured his back in service on the basketball court and was assessed with a deep bruise.  He stated that he had back pain since that time.  He indicated that he sought treatment for his back since service.  The Veteran reported that he was in receipt of SSA disability benefits for his back disability.  

At a September 2009 VA examination, the Veteran reported a low back injury in service while playing basketball.  Following a physical examination, including review of the results of a computed tomography (CT) scan of the lumbar spine and review of x-rays, the examiner opined that it was evident that the Veteran's current low back condition was most likely caused by the Veteran's low back condition in service.  The examiner noted that there was a clear continuation of the symptoms from the Veteran's time in service to the present.  In a November 2009 addendum, the examiner indicated that the claims file was reviewed.   

The Veteran was also examined at a VA examination in October 2009 at which time the examiner, a family nurse practitioner, was unable to provide an opinion without resort to speculation as to the etiology of the Veteran's bilateral spondylolysis at L5 without associated listhesis, mild broad based disc bulge at L3-L4 and L4-L5.  

At an August 2011 VA examination, a VA physician's assistant (PA) reviewed the claims file and noted that the September 2009 VA examiner appeared to have based the opinion on the Veteran's reported history and provided that opinion prior to reviewing the claims file.  The PA opined that the Veteran's lumbar spine disease was unrelated to his service tenure.  The rationale for that conclusion was that the Veteran was seen once in service for a back injury which was assessed as a deep bruise.  Following service, private treatment reports showed that the Veteran injured his spine at work in 1986 and in a car accident in 1992.  The examiner concluded that there was no noted chronicitiy between the Veteran's 1976 discharge, at which time routine medical examination showed no defects, and the private treatment records which showed reports of back pain in 1986, more than ten years after the Veteran separated from service.  The examiner concluded that no chronicity was established and that was the basis of the opinion.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection any lumbar spine disability.  

As an initial matter, the Board notes that there is not clear and unmistakable evidence that any lumbar spine disability existed prior to service.  Therefore, the Veteran is therefore presumed sound at entrance to service.  The Board will now consider whether service connection is warranted on a direct basis.  

Two VA examiners reached different conclusions regarding the etiology of the Veteran's claimed disability of the lumbar spine.  The September 2009 examiner found that the Veteran's current low back condition was most likely caused by the Veteran's low back condition in service.  The examiner appears to have based that opinion on the Veteran's reported history, and came to that conclusion without the benefit of reviewing the claims file.  That examiner maintained the opinion following a review of the claims file.  However, the August 2011 VA examiner, a physician's assistant, opined that the Veteran's lumbar spine disease was unrelated to his service tenure.  That examiner included a thorough rationale for the conclusion and included citation to relevant medical evidence contained in the claims file, something the 2009 examiner failed to include in the September 2009 report.  The August 2011 examiner specifically disagreed with the findings of the September 2009 examiner because of the failure of the September 2009 to consider or discuss the evidence in the claims file.

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429 (1995); 38 U.S.C. § 7104(d)(1) (West 2002).

Here, the Board finds that the August 2011 opinion is better reasoned and better grounded in clinical findings than that of the September 2009 VA examiner.  The 2011 VA physician's assistant included a thorough review of the claims file and included reference to the relevant post-service medical records, something the 2009 VA examiner failed to include.  Without some discussion of the basis for the diagnosis and the reasons for the opinion, the Board assigns much less probative weight to the September 2009 opinion in comparison with the 2011 VA physician assistant's findings.  In essence, while the 2009 examiner found that there was a clear continuation of the symptoms from the Veteran's time in service to the present, that examiner failed to include any reference to the intercurrent injuries sustained at the Veteran's job in 1986 and in a car accident in 1992, or any explanation of the reason for finding a connection between a current back disability and service.  That examiner did not acknowledge or address those post-service injuries in promulgating an opinion, which lessens the probative value of the opinion, because it appears to be based upon an incomplete medical history.  Consequently, the Board finds that service connection is not warranted because the weight of the medical evidence associated with the claims file is against a finding that any disability of the lumbar spine is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that his disability of the lumbar spine is related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's claimed disability of the lumbar spine was incurred in service or caused thereby.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).

Right Leg Disability

The Veteran's service medical records show that clinical evaluation of the Veteran's lower extremities was normal at his entrance examination dated in January 1967.  He was noted to have a scar above his right knee at that time.  He was seen for a report of shin splints of the right leg in March 1970.  In October 1970, the Veteran reported that his right knee gave way while walking down stairs.  The Veteran was seen for right knee complaints in April 1971.  In May 1972, the Veteran was again seen for shin splints.  He reported that he injured his right knee playing high school football and that his right knee gave way medially.  In December 1974, the Veteran was noted to have sustained trauma to the right knee during sports.  X-rays were reported to be negative and he was assessed with strain.  In May 1975, the Veteran was seen for a report of a twisting injury to his right foot.  X-rays were obtained to rule out a fracture and the Veteran was assessed with Achilles tendon strain.  The Veteran's May 1976 separation examination found a normal clinical evaluation of the Veteran's lower extremities.  The Veteran was again noted to have a scar on the top of his right knee.  

An October 1995 Social Security Administration (SSA) disability determination and transmittal shows that the Veteran was in receipt of benefits for a primary diagnosis of spondylolisthesis and a secondary diagnosis of disorders of the back effective since March 1993.  The medical records associated with the SSA decision are unrelated to any right knee disability.  

Private treatment reports from D. Lawson, M.D., dated in July 1997 show that the Veteran reported that his right knee and ankle were giving out.  

VA outpatient treatment reports dated from April 2002 to October 2009 do not show any specific reports related to the Veteran's right knee.  However, multiple joint degenerative joint disease is noted in the records.  

At a July 2007 hearing before the Board, the Veteran testified that he was treated in service for right knee complaints and shin splints.  He reported that he was placed on a profile for running while in service.  He also stated that he tore his Achilles tendon in service.  The Veteran testified that he had trouble with his knee, ankle, and shin splints since service.  

At a September 2010 VA examination, the Veteran was diagnosed with right knee arthritis.  The examiner opined that following a review of all of the available medical records, review of the Veteran's verbal history, and a physical examination, it was evident that the Veteran's current right knee condition was most likely caused by the Veteran's right knee condition in service.  The examiner's rationale was that there was a clear continuation of the symptoms from the Veteran's time in service until the present.  In a November 2010 addendum opinion, the examiner indicated that the claims file was reviewed.  

Another opinion was obtained from another examiner in January 2012, at which time the examiner noted that the Veteran's claims file had been reviewed and opined that it was less likely that the Veteran's right knee arthritis was aggravated beyond the natural progression of the disorder because x-rays performed in January 2012 showed only mild degenerative changes of both knees and there was no radiographic evidence of increased arthritis in the right knee.  No physical examination was conducted at the time the opinion was proffered.  

In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is entitled to service connection for a right knee disability.  

As an initial matter, the Board notes that while the prior remands have indicated that the Veteran's right knee disability preexisted service, the evidence of record does not clearly and unmistakably show that a right knee disability preexisted service.  Therefore, the Board finds that the Veteran is presumed sound at his entrance to service.  The Board will now consider the claim on a direct basis.  

The Veteran's testimony in support of his claim is construed as alleging a continuity of right knee symptoms since active service.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of leg pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The only relevant medical opinion indicates that the Veteran's right knee disability is most likely caused by his right knee complaints in service.  The examiner provided a rationale for the opinion.  Although the 2012 VA examiner indicated that it was less likely that arthritis was aggravated beyond its natural progression by the Veteran's complaints in service, that opinion was premised upon the theory that the Veteran's knee disability preexisted service which the Board has determined is not the case.  Furthermore, that opinion was offered without the benefit of any physical examination of the Veteran.  The Veteran is presumed sound at entrance to service, and the evidence of record does not show any post-service injuries or any other suggested cause of the current right knee disability.  Consequently, in light of the Veteran's contentions and the positive medical evidence of record, the Board finds that service connection for a right knee disability is warranted.  

Therefore, the claim of entitlement to service connection for a right knee disability is granted.  A current diagnosis of arthritis of the right knee is of record and the Veteran sought treatment for various knee and leg complaints during service.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current disability and active service.  Therefore, service connection for a right knee disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right leg disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a left wrist disability can be reached.  

The Veteran was afforded a VA examination to assess his left wrist disability claim in September 2010.  Following the September 2010 VA examination, a supplemental statement of the case was issued in January 2012.  However, that supplemental statement of the case did not address the issue of entitlement to an increased rating for a left wrist disability.  

A supplemental statement of the case must be furnished to the Veteran when additional pertinent evidence is received after a statement of the case or the most recent supplemental statement of the case has been issued.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.31 (2011).  As the most recent supplemental statement of the case did not address the September 2010 VA examination, a remand is required in order to ensure due process to the appellant.

Moreover, as the most recent examination was performed almost two years ago, and the Veteran has suggested that his condition continues to deteriorate due to overuse of his wrist, the Board finds that another examination should obtained in order to determine the nature and severity of the service-connected left wrist disability.   When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Veteran was assessed with Achilles tendon sprain and shin splints during service.  He has claimed service connection for a right ankle disability and right leg shin splints.  The Board finds that the examiner should also consider whether either of those two disabilities is related to service.

Finally, VA outpatient treatment records dated through October 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after October 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since October 2009.

2.  Schedule the Veteran for a VA orthopedic examination.  The examiner should review the claims file and should note that review in the examination report.  The examiner should identify all orthopedic pathology related to the Veteran's service-connected left wrist disability.  Conduct all necessary tests such as range of motion studies expressed in degrees, to include dorsiflexion and palmar flexion.  State whether any ankylosis (favorable or unfavorable) is present.  Discuss whether the Veteran has additional functional loss due to the left wrist disability, and describe any pain, weakened movement, excess fatigability, or incoordination present.  38 C.F.R. §§ 4.40, 4,45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability or right leg shin splints are related to treatment in service, to include assessments of right Achilles tendon sprain and shin splints.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability or right leg shin splints are due to or the result of the service-connected right knee disability.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability or right leg shin splints are aggravated (permanently increased in severity beyond the natural progression of the condition) by the service-connected right knee disability.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


